DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Blackhurst et al. (US 20040102731 A1), hereinafter Blackhurst.
Regarding claim 1, Blackhurst teaches a filter assembly for use in an insufflation system, said filter assembly being positioned, in use, between a humidification apparatus and a patient (filter assembly located at outlet 13 of humidifying chamber; fig. 1, [0069]), said filter assembly comprising: a filter medium operative to filter medical gases (filter media within filter 6; fig. 1, [0068]); a housing (comprised of the injection molded housing of filter 6 described in [0068] and conduit 3, wherein the filter 6 is located at the outlet 13 of the humidifying chamber 9 as described in [0069]; fig. 1) comprising an inlet (located at humidifier outlet 13), an outlet (4) and said filter medium ([0068]), said housing defining a gases flow path for directing the medical gases from said inlet, through said filter medium, and out said outlet to the patient (with filter 6 located at 13 as described in [0069], the gas flows through inlet 13 through the filter medium of 6 and out outlet 4 to patient 1; fig. 1); and at least one heating element (10; fig. 1) positioned in said housing and configured to heat said filter medium (Blackhurst discloses a housing, filter medium, and at least one heating element as structurally claimed; therefore the at least one heating element taught by Blackhurst is considered capable of performing the disclosed function of heating said filter medium); wherein said at least one heating element is spaced apart from said filter medium and from an inner surface of said housing (heating element 10 is coated in a thermoplastics material, spacing it apart from any other components of the assembly; [0062]), and wherein said at least one heating element is positioned in said gases flow path downstream from said filter medium (heating element 10 is located downstream from filter medium of filter 6 when filter 6 is located at outlet 13 as described in [0069]; fig. 1).
Regarding claim 4, Blackhurst further teaches said at least one heating element comprises one or more heater wires ([0062]).
Regarding claim 5, Blackhurst further teaches said outlet of said housing is configured to be coupled to a patient conduit (patient conduit 2; fig. 1, [0055]), and wherein said patient conduit is configured to deliver said medical gases passing through said filter assembly to a patient ([0056]).
Regarding claim 6, Blackhurst further teaches said patient conduit is permanently attached to said outlet (Blackhurst teaches in [0055] that patient conduit 2 is attached to outlet 4 via a Luer lock connector, as outlet 4 is a Luer lock connector; if patient conduit 2 is never removed from outlet 4 after attachment, then the patient conduit has been permanently attached to said outlet).  
Regarding claim 7, Blackhurst further teaches said patient conduit is removably attached to said outlet (Blackhurst teaches in [0055] that 2 is attached to outlet 4 via a Luer lock connector, as outlet 4 is a Luer lock connector; if patient conduit 2 is removed from outlet 4 after attachment, then the patient conduit has been removably attached to said outlet).
Regarding claim 11, Blackhurst further teaches said filter assembly further comprises an electrical power source coupling configured to supply power to said at least one heating element (21; fig. 2, [0062]).
Regarding claim 13, Blackhurst further teaches said filter medium comprises one or more of the following: a membrane, a glass-based material, a hydrophilic material, paper, and a pleated material (paper, which may be pleated; [0068]).
Regarding claim 14, Blackhurst further teaches said filter assembly further comprises at least one sensor positioned in said gases flow path between said inlet and said outlet of said housing (11; figs. 1-2, [0065]), wherein said sensor is configured to measure data indicative of one or more of the following: a temperature; a humidity; a pressure; and a flow rate of said gases flow (flow probe; [0065]).
Regarding claim 15, Blackhurst further teaches said inlet of said housing is configured to be coupled to a humidification chamber (housing is connected to humidification chamber 9 at humidifier outlet/housing inlet 13; fig. 1).
Regarding claim 17, Blackhurst further teaches said insufflation system comprises the humidification apparatus operative to humidify said medical gases for delivery to a patient (5; fig. 1, [0058]), and wherein said filter assembly is positioned in use between said humidification apparatus and said patient (filter assembly is located at outlet 13 of humidifying chamber; fig. 1, [0069]).
Regarding claim 18, Blackhurst further teaches said filter assembly is positioned in use adjacent to a humidification chamber of said humidification apparatus (filter assembly is located at outlet 13 of humidifying chamber; fig. 1, [0069]).
Regarding claim 19, Blackhurst further teaches at least one heating element is positioned in said gases flow path between said inlet and said outlet of said housing (heating element 10 located in housing component 3; fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst in view of Klasek et al. (US 20100206308 A1), hereinafter Klasek.
Regarding claim 8, Blackhurst fails to teach said at least one heating element is configured to extend along a length of said patient conduit.
	Klasek teaches a heating element (12) that is configured to extend along a length of a patient conduit (4) up to a patient interface (5) (fig. 1, [0044]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heating element in Blackhurst to extend through the patient conduit 2 up to the location of patient interface as taught by Klasek as both these inventions and the claimed invention are directed towards medical insufflation devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Klasek teaches in [0057] that extending heating element 12 through patient conduit 4 to patient interface 5 prevents condensation within the patient conduit. It would therefore have been obvious to one of ordinary skill in the art to have configured the heating element in Blackhurst to extend along a length of the patient conduit up the location of the patient as taught by Klasek, as such a modification would prevent condensation from occurring within the patient conduit.
Regarding claim 9, Blackhurst further teaches a heating wire configured to heat said medical gases flowing through said patient conduit (heating element 10 heating gases in housing component 3 that flow to patient conduit 2 is a heating wire; [0062]).
	Blackhurst fails to teach said patient conduit comprises the heating wire. 
	Klasek teaches a heating element (12) that is configured to extend along a length of a patient conduit (4) up to a patient interface (5) (fig. 1, [0044]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heating element in Blackhurst to extend through the patient conduit 2 up to the location of patient interface as taught by Klasek as both these inventions and the claimed invention are directed towards medical insufflation devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Klasek teaches in [0057] that extending heating element 12 through patient conduit 4 to patient interface 5 prevents condensation within the patient conduit. It would therefore have been obvious to one of ordinary skill in the art to have configured the heating element in Blackhurst to extend along a length of the patient conduit up the location of the patient such that the patient conduit comprises the heating wire as taught by Klasek, as such a modification would prevent condensation from occurring within the patient conduit.
	Blackhurst further fails to teach there is more than one heating wire (heating wires). 
	However, Klasek teaches a heating element comprising more than one wire (24a and 24b; fig. 2, [0046]).
	It would have been obvious to one of ordinary skill in the art to have made the heating element taught by Blackhurst of more than one heating wire as taught by Klasek, as doing so would be a simple substitution of one type of heating element taught in the prior art for another. 
Regarding claim 10, Blackhurst further teaches said heating wires are attached to or comprise said at least one heating element of said filter assembly (heating wires comprise said at least one heating element 10 of the filter assembly).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst in view of Stenzler. 
	Blackhurst fails to teach said filter assembly is sterile.
	Stenzler teaches a sterile filter (“[F]ilter 20 is reusable and sterilizable”; [0033]).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter assembly taught by Blackhurst to be sterile as taught by Stenzler as both these inventions and the claimed invention are directed towards medical gas insufflation devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Stenzler ([0033]) teaches that cleaned/sterilized insufflator components can be reused. It would therefore have been obvious to one of ordinary skill in the art to have made the filter assembly in Blackhurst sterile as taught by Stenzler so that it can be used on a new patient, as such a modification is applying a known technique to a known device to yield a predictable result.
Claim(s) 16 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst in view of Blackhurst.
Regarding claim 16, Blackhurst fails to teach said housing comprises an electrical connector configured to provide an electrical connection to said at least one heating element.
	However, Blackhurst does teach said filter assembly comprises an electrical power source coupling configured to supply power to said at least one heating element (21; fig. 2, [0062]).
	Blackhurst further teaches a housing embodiment (fig. 6, [0074]) comprising an electrical connector (35) located on a housing component 33 near where end 34 attaches to a gas outlet of a humidifier, said electrical connector configured to provide an electrical connection to at least one heating element (36). 
It would therefore have been obvious to one of ordinary skill in the art to have modified the electrical connecter 21 to be located on the filter assembly housing near humidifier outlet 13 as electrical connector 35 is in the embodiment shown in fig. 6, as such a modification would be a simple substitution of one prior art teaching regarding the location of electrical connections for another.
Regarding claim 35, Blackhurst teaches a filter assembly for use in an insufflation system, said filter assembly being positioned, in use, between a humidification apparatus and a patient (filter assembly located at outlet 13 of humidifying chamber; fig. 1, [0069]), said filter assembly comprising: a filter medium operative to filter medical gases (filter media within filter 6; fig. 1, [0068]); a housing (comprised of the injection molded housing of 6 described in [0068] and conduit 3, wherein the filter 6 is located at the outlet 13 of the humidifying chamber 9 as described in [0069]; fig. 1) comprising an inlet (located at humidifier outlet 13), an outlet (4) and said filter medium ([0068]), said housing defining a gases flow path through said filter medium between said inlet and said outlet (with filter 6 located at 13 as described in [0069], the gas flows through inlet 13 through the filter medium of 6 and out outlet 4 to patient 1; fig. 1); and at least one heating element (10; fig. 1) positioned in said housing and configured to heat said filter medium (Blackhurst discloses a housing, filter medium, and at least one heating element as structurally claimed; therefore the at least one heating element taught by Blackhurst is considered capable of performing the disclosed function of heating said filter medium), wherein said at least one heating element is spaced apart from said filter medium and from an inner surface of said housing (heating element 10 is coated in a thermoplastics material, spacing it apart from any other components of the assembly; [0062]), and wherein said at least one heating element is positioned in said gases flow path downstream from said filter medium (heating element 10 is located downstream from filter medium of filter 6 when filter 6 is located at outlet 13 as described in [0069]; fig. 1).
	Blackhurst fails to teach said housing comprises an electrical connector configured to provide an electrical connection to said at least one heating element. 
	However, Blackhurst does teach said filter assembly comprises an electrical power source coupling configured to supply power to said at least one heating element (21; fig. 2, [0062]).
	Blackhurst further teaches a housing embodiment (fig. 6, [0074]) comprising an electrical connector (35) located on a housing component 33 near where end 34 attaches to a gas outlet of a humidifier, said electrical connector configured to provide an electrical connection to at least one heating element (36). 
It would therefore have been obvious to one of ordinary skill in the art to have modified the electrical connecter 21 to be located on the filter assembly housing near humidifier outlet 13 as electrical connector 35 is in the embodiment shown in fig. 6, as such a modification would be a simple substitution of one prior art teaching regarding the location of electrical connections for another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783